DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 were originally presented having a filing date of 13 February 2020.
This is the first Office action on the merits. Claims 1-20 are currently pending and addressed below. 
Information Disclosure Statement
The Information Disclosure Statement that was filed on 13 February 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0053], line 1, both the transport and the transport interior are given the reference character 104.
In paragraph [0068], line 4 “serving” should be “swerving”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “excessive braking” and “excessive speeding” in claims 3, 10, and 17 are relative terms which render the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a transport any amount of recent braking can be considered "excessive" since the specification is silent as to whether the determination of recent braking as excessive is due to frequency of applying the brakes during a certain period of time, amount of deceleration, or some other threshold.  For examination purposes the terms "excessive braking" and “excessive speeding” has been construed to be any sensor measurement of a vehicle’s recent braking or speeding. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-7 are directed towards a method (process), claims 8-14 are directed towards a transport (machine), and claims 15-20 are directed towards non-transitory computer readable medium (article of manufacture). 
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 1-20 are directed towards a judicial exception, specifically an abstract idea.
As a whole, the claimed invention is directed towards mental processes. 
Independent claims 1 and 15 recite “…determining, by the transport, that the operating of the transport within the boundary is desired to be exceeded…”
Independent claim 8 recites “…determine, by the transport, that it is desired to operate the transport at an exceeded boundary…”
These claim limitations, when given their broadest reasonable interpretation, are mental processes, or may be performed in the human mind (see MPEP 2106.04(a)(2)(III)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   The claims are broad enough to be performed mentally. There are no additional elements recited in the independent claim that integrate the exception into a practical application. Independent claim 1 has additional elements of “operating, by a transport, within a boundary”, “operating, by the transport, within the exceeded boundary”, “one or more operations of the transport” and “one or more occupant characteristics of the transport”. Operating within a boundary or an exceeded boundary 
Independent claims 8 and 15 have similar additional elements. 
“Mere data gathering” has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(d)). 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea when considered separately and in combination. 
Operating a transport is a well-understood, routine and conventional activity previously known to the industry and recited at a high level of generality. 
“Receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II).
Dependent Claims
As per claims 2-5, 9-12, and 16-19, these claims set forth the sources and/or types of data that are obtained. There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. These types of data can be obtained by an observation by a human and is therefore a mental process. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
As per claims 6, 13, and 20, these claims recite the additional elements of “providing… to a server”, “provides… to a server”, “receiving from the server… the exceeded boundary”, and “receives… the exceeded boundary”. These additional 
As per claims 7, 14, and 20, these claims recite the additional element of “observing a lack of consensus” and “observe a lack of consensus”. This type of data can be obtained by an observation by a human and is therefore a mental process. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Ruvalcaba et al. (Publication No. US 2019/0367029 A1), hereinafter referred to as “Ruvalcaba”, in view of Oba et al. (Publication No. US 2021/0016805 A1), hereinafter referred to as “Oba”.
Regarding claim 1, Ruvalcaba teaches A method, comprising: operating, by a transport, within a boundary (see at least Ruvalcaba [0021] “The speed limiter module 118 is configured to dynamically determine an upper speed limit 120 for the vehicle 105 based on information acquired from a plurality of sensors 140 of the vehicle 105.”); determining, by the transport, that the operating of the transport within the boundary is desired to be exceeded (see at least Ruvalcaba [0033] “In some embodiments, the driver 158 may request that the upper speed limit 120 be disabled or overridden.”). 
Ruvalcaba further teaches operating, by the transport, within the exceeded boundary (see at least Ruvalcaba [0033] “The speed limiter module 118 may disable or relax the upper speed limit 120 responsive to the authorization. In some embodiments, the speed limiter module 118 may disable or relax the upper speed limit 120 temporarily, such as for a predetermined amount of time (e.g., 20 minutes), for the duration of the current trip (e.g., until the vehicle 105 is parked or the ignition turned off), and so forth.”).
 in response to a consensus based on one or more operations of the transport (see at least Oba Figures 3, 12, and [0088] “The driver operation information acquisition unit 13 acquires, for example, the operation information of the driver that is information from another aspect used to determine the driver's state. Specifically, for example, the operation information regarding each operation unit (steering wheel, accelerator, brake, or the like) that can be operated by the driver is acquired.”) and one or more occupant characteristics of the transport (see at least Oba Figures 1, 5, 7, and [0087] “The driver biological information acquisition unit 12 acquires biological information of the driver as information used to determine the driver's state”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “in response to a consensus based on one or more operations of the transport and one or more occupant characteristics of the transport” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the operation of the transport and driver information to efficiently adjust the time to change operation of a vehicle to prevent accidents caused by a driver’s poor health or awareness (see at least Oba [0002] “In recent years, a large number of accidents have been caused by deterioration in attention and sleepiness of the driver, sleepiness caused by the apnea syndrome, sudden diseases such as heart attack, cerebral infarction, or the like.”, 
Regarding claim 2, Ruvalcaba in view of Oba teaches the method of claim 1. Ruvalcaba further teaches wherein the boundary comprises one or more of: limiting a maximum speed of the transport (see at least Ruvalcaba (Section [0001]) “The present disclosure relates to techniques for controlling a speed of a vehicle, and more specifically, to dynamically determining an upper speed limit for the vehicle using a plurality of vehicle sensors.”); and limiting a geographic boundary of the transport.
Regarding claim 3, Ruvalcaba in view of Oba teaches the method of claim 1. Oba teaches wherein the one or more operations of the transport comprises one or more of: excessive braking; a lack of focus related to the driving operation; and excessive speeding (see at least Oba [0148] “The driver's state to be detected includes, for example, a physical condition, a wakefulness degree, a concentration level, a fatigue level, a line-of-sight movement, a driving operation, or the like.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It wherein the one or more operations of the transport comprises one or more of: excessive braking; a lack of focus related to the driving operation; and excessive speeding” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the driver’s concentration level in order to determine when it is safe to modify driving operations (see at least Oba [0077] “In order to ensure driving safety, it is necessary to cause the driver to start manual driving with clear awareness. The moving device or the information processing apparatus that can be mounted on the moving device according to the present disclosure acquires biological information of the driver and operation information of the driver, determines whether or not manual driving can be safely started on the basis of the acquired information, and performs control to start the manual driving on the basis of the determination result”).
Regarding claim 4, Ruvalcaba in view of Oba teaches the method of claim 1. Oba teaches wherein the one or more occupant characteristics of the transport comprises one or more of: a body position of a driver of the transport (see at least Oba [0210] “a driver's posture and action analysis unit 302 d”); a location of one or more of the driver's hands on a steering wheel (see at least Oba [0341] “driver's state information (monitoring driver information) including steering wheel operation information”); and a head position of the driver (see at least Oba [0087] “head posture and behavior”).
wherein the one or more occupant characteristics of the transport comprises one or more of: a body position of a driver of the transport; a location of one or more of the driver's hands on a steering wheel; and a head position of the driver” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the driver’s physical characteristics in order to ensure that the driving operation is not modified at a time when the driver’s head, body, or hand positions indicate that the driver is not ready for the driving operation to safely switch (see at least Oba [0077] “In order to ensure driving safety, it is necessary to cause the driver to start manual driving with clear awareness. The moving device or the information processing apparatus that can be mounted on the moving device according to the present disclosure acquires biological information of the driver and operation information of the driver, determines whether or not manual driving can be safely started on the basis of the acquired information, and performs control to start the manual driving on the basis of the determination result”), [0090] “The data processing unit 11 inputs driver's information acquired by the driver biological information acquisition unit 12 and the driver operation information acquisition unit 13 and environment information acquired by the environment information acquisition unit 14 and calculates a safety index value indicating whether or not a driver in an automobile during the automatic driving can 
Regarding claim 5, Ruvalcaba in view of Oba teaches the method of claim 1. Oba teaches wherein each of the one or more operations of the transport and one or more occupant characteristics of the transport has an associated point value (see at least Oba figures 7, 10-12, and paragraphs [0261] “(1) to (12) that are driver's information (biological information and operation information)”, [0288]-[0291] “Note that the driver's state information acquisition and analysis unit 300 acquires the observation values of (1a) to (12) illustrated in FIGS. 10 to 12 as observation values φ1 to φ25 illustrated in the lower portions of FIGS. 10 to 12. At the time of wakefulness degree determination processing, a wakefulness degree evaluation value is calculated according to, for example, the following arithmetic expression (Expression 1) by using the observation values φ1 to φ25. Wakefulness degree evaluation value=Σφ(i)·ω(i)… The value ω (i) is a weight value corresponding to each observation value φ (i).”), wherein the consensus is achieved in response to a sum of the associated point values is above a threshold (see at least Oba [0235] “the driver's wakefulness state determination processing and the processing for estimating the time needed before the return to the manual driving (delay time) are executed on the basis of the observation value at that time.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein each of the one or more operations of the transport and one or more occupant characteristics of the transport has an associated point value, wherein the consensus is achieved in response to a sum of the associated point values is above a threshold” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s association of observations with a point value and predetermination of a threshold for safe operation in order to quantify a determination that it is safe to modify the operation of a vehicle (see at least Oba [0259]-[0260] “The wakefulness state rank 0 is the lowest wakefulness state and is a level corresponding to deep sleep. The wakefulness state rank 9 is the highest wakefulness state and is a level corresponding to a wakefulness state in which active driving, that is, normal manual driving can be performed.”)
Regarding claim 6, Ruvalcaba in view of Oba teaches the method of claim 1. Ruvalcaba further teaches comprising: providing, by the transport, the one or more operations of the transport and one or more occupant characteristics of the transport to a server (see at least Ruvalcaba Figure 1 “driver state 124”, “profile 126”, and [0024] “As shown, the vehicle 105 is communicatively coupled with a server 180”); and receiving from the server, by the transport, the exceeded boundary (see at least Ruvalcaba Figures 3-6, [0024]-[0025] “In some embodiments, the speed limiter module 118 may determine the upper speed limit 120 based on one or more of weather information 181, traffic information 182, and news information 183 acquired via the network 175. In some cases, the information acquired by the speed limiter module 118 may be based on the data acquired by the plurality of sensors 140. For example, the .
Regarding claim 7, Ruvalcaba in view of Oba teaches the method of claim 1. Oba teaches wherein in response to operating within the exceeded boundary, by the transport, the method comprising: observing a lack of consensus; and operating, by the transport, within the boundary (see at least Oba figure 16 step S202, and [0507]-[0508] “the learning processing unit executes learning processing that acquires and uses teacher data at the normal time that is driver's state information when it is possible to normally start manual driving and teacher data at the abnormal time that is driver's state information when it is not possible to normally start manual driving on the basis of the operation information of the driver at the time of return from automatic driving to manual driving.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein in response to operating within the exceeded boundary, by the transport, the method comprising: observing a lack of consensus; and operating, by the transport, within the boundary” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s determination that the vehicle operation is not safe to modify, on the basis of observations of the driver, in order to ensure that the vehicle operation is not modified at an unsafe time (see at least Oba [0076] “For example, when 
Regarding claim 8, Ruvalcaba teaches A transport, comprising: a processor; and a memory, coupled to the processor, (see at least Ruvalcaba [0005] “The vehicle further comprises one or more computer processors configured to acquire information from the plurality of sensors”) comprising instructions that when executed by the processor are configured to: operate, by the transport, within a boundary (see at least Ruvalcaba [0021] “The speed limiter module 118 is configured to dynamically determine an upper speed limit 120 for the vehicle 105 based on information acquired from a plurality of sensors 140 of the vehicle 105.”); determine, by the transport, that it is desired to operate the transport at an exceeded boundary (see at least Ruvalcaba [0033] “In some embodiments, the driver 158 may request that the upper speed limit 120 be disabled or overridden.”). 
Ruvalcaba further teaches operate, by the transport, within the exceeded boundary (see at least Ruvalcaba [0033] “The speed limiter module 118 may disable or relax the upper speed limit 120 responsive to the authorization. In some embodiments, the speed limiter module 118 may disable or relax the upper speed limit 120 temporarily, such as for a predetermined amount of time (e.g., 20 minutes), for the duration of the current trip (e.g., until the vehicle 105 is parked or the ignition turned off), and so forth.”).
Ruvalcaba does not teach but Oba teaches in response to a consensus based on one or more operations of the transport (see at least Oba Figures 3, 12, and [0088] “The driver operation information acquisition unit 13 acquires, for example, the operation information of the driver that is information from another aspect used to determine the driver's state. Specifically, for example, the operation information regarding each operation unit (steering wheel, accelerator, brake, or the like) that can be operated by the driver is acquired.”) and one or more occupant characteristics of the transport (see at least Oba Figures 1, 5, 7, and [0087] “The driver biological information acquisition unit 12 acquires biological information of the driver as information used to determine the driver's state”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date in response to a consensus based on one or more operations of the transport and one or more occupant characteristics of the transport” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the operation of the transport and driver information to efficiently adjust the time to change operation of a vehicle to prevent accidents caused by a driver’s poor health or awareness (see at least Oba [0002] “In recent years, a large number of accidents have been caused by deterioration in attention and sleepiness of the driver, sleepiness caused by the apnea syndrome, sudden diseases such as heart attack, cerebral infarction, or the like.”, [0009] “An object of the present disclosure is to provide an information processing apparatus, a moving device, a method, and a program that can acquire a state of a driver of an automobile, immediately determine occurrence of an abnormality, and perform optimum determination, control, and procedure.”, [0076] “That is, the wakefulness degree (consciousness level) is deteriorated. In such a state where the wakefulness degree is deteriorated, it is not possible to perform normal manual driving. If the driving mode is switched to the manual driving mode in such a state, there is a possibility that an accident occurs at the worst.”)
Regarding claim 9, Ruvalcaba in view of Oba teaches the transport of claim 8. Rubalcaba further teaches wherein the boundary one or more of: limits a maximum speed of the transport (see at least Ruvalcaba (Section [0001]) “The present disclosure relates to techniques for controlling a speed of a vehicle, and more ; and limits a geographic boundary of the transport.
Regarding claim 10, Ruvalcaba in view of Oba teaches the transport of claim 8. Oba teaches wherein the one or more operations of the transport comprises one or more of: excessive braking; a lack of focus related to the driving operation; and excessive speeding (see at least Oba [0148] “The driver's state to be detected includes, for example, a physical condition, a wakefulness degree, a concentration level, a fatigue level, a line-of-sight movement, a driving operation, or the like.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein the one or more operations of the transport comprises one or more of: excessive braking; a lack of focus related to the driving operation; and excessive speeding” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the driver’s concentration level in order to determine when it is safe to modify driving operations (see at least Oba [0077] “In order to ensure driving safety, it is necessary to cause the driver to start manual driving with clear awareness. The moving device or the information processing apparatus that can be mounted on the moving device according to the present disclosure acquires biological information of the driver and operation information of the driver, determines whether or not manual driving 
Regarding claim 11, Ruvalcaba in view of Oba teaches the transport of claim 8. Oba teaches wherein the one or more occupant characteristics of the transport comprises one or more of: a body position of a driver of the transport (see at least Oba [0210] “a driver's posture and action analysis unit 302 d”); a location of one or more of the driver's hands on a steering wheel (see at least Oba [0341] “driver's state information (monitoring driver information) including steering wheel operation information”); and a head position of the driver (see at least Oba [0087] “head posture and behavior”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein the one or more occupant characteristics of the transport comprises one or more of: a body position of a driver of the transport; a location of one or more of the driver's hands on a steering wheel; and a head position of the driver” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the driver’s physical characteristics in order to ensure that the driving operation is not modified at a time when the driver’s head, body, or hand positions indicate that the driver is not ready for the driving operation to safely switch (see at least Oba [0077] “In order to ensure driving safety, it is necessary to cause the driver to start manual driving 
Regarding claim 12, Ruvalcaba in view of Oba teaches the transport of claim 8. Oba teaches wherein each of the one or more operations of the transport and one or more occupant characteristics of the transport has an associated point value (see at least Oba figures 7, 10-12, and paragraphs [0261] “(1) to (12) that are driver's information (biological information and operation information)”, [0288]-[0291] “Note that the driver's state information acquisition and analysis unit 300 acquires the observation values of (1a) to (12) illustrated in FIGS. 10 to 12 as observation values φ1 to φ25 illustrated in the lower portions of FIGS. 10 to 12. At the time of wakefulness degree determination processing, a wakefulness degree evaluation value is calculated according to, for example, the following arithmetic expression (Expression 1) by using the observation values φ1 to φ25. Wakefulness degree evaluation value=Σφ(i)·ω(i)… , wherein the consensus is achieved in response to a sum of the associated point values is above a threshold (see at least Oba [0235] “the driver's wakefulness state determination processing and the processing for estimating the time needed before the return to the manual driving (delay time) are executed on the basis of the observation value at that time.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein each of the one or more operations of the transport and one or more occupant characteristics of the transport has an associated point value, wherein the consensus is achieved in response to a sum of the associated point values is above a threshold” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s association of observations with a point value and predetermination of a threshold for safe operation in order to quantify a determination that it is safe to modify the operation of a vehicle (see at least Oba [0259]-[0260] “The wakefulness state rank 0 is the lowest wakefulness state and is a level corresponding to deep sleep. The wakefulness state rank 9 is the highest wakefulness state and is a level corresponding to a wakefulness state in which active driving, that is, normal manual driving can be performed.”)
Regarding claim 13, Ruvalcaba in view of Oba teaches the transport of claim 8. Ruvalcaba further teaches wherein the transport provides the one or more operations of the transport and one or more occupant characteristics of the transport to a server (see at least Ruvalcaba Figure 1 “driver state 124”, “profile 126”, and [0024] “As shown, the vehicle 105 is communicatively coupled with a server 180”) and receives from the server the exceeded boundary (see at least Ruvalcaba Figures 3-6, [0024]-[0025] “In some embodiments, the speed limiter module 118 may determine the upper speed limit 120 based on one or more of weather information 181, traffic information 182, and news information 183 acquired via the network 175. In some cases, the information acquired by the speed limiter module 118 may be based on the data acquired by the plurality of sensors 140. For example, the location information 170 may be transmitted over the network 175 and a legal speed limit 122 retrieved from a server 180 based on the location information 170.”).
Regarding claim 14, Ruvalcaba in view of Oba teaches the transport of claim 8. Oba teaches wherein in response to the transport operates within the exceeded boundary, the transport is configured to: observe a lack of consensus; and operate the transport within the boundary (see at least Oba figure 16 step S202, and [0507]-[0508] “the learning processing unit executes learning processing that acquires and uses teacher data at the normal time that is driver's state information when it is possible to normally start manual driving and teacher data at the abnormal time that is driver's state information when it is not possible to normally start manual driving on the basis of the operation information of the driver at the time of return from automatic driving to manual driving.”).
wherein in response to the transport operates within the exceeded boundary, the transport is configured to: observe a lack of consensus; and operate the transport within the boundary” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s determination that the vehicle operation is not safe to modify, on the basis of observations of the driver, in order to ensure that the vehicle operation is not modified at an unsafe time (see at least Oba [0076] “For example, when the driver falls asleep, the wakefulness degree of the driver is deteriorated. That is, the wakefulness degree (consciousness level) is deteriorated. In such a state where the wakefulness degree is deteriorated, it is not possible to perform normal manual driving. If the driving mode is switched to the manual driving mode in such a state, there is a possibility that an accident occurs at the worst.”, [0437] “Although a state in which the driver has waked up and operated a terminal device such as a tablet terminal has been observed, the driver has fell asleep with time. Moreover, unexpected early manual driving return request is issued at a point before a switching start predicted time when the manual driving is needed due to an accident or a rapid change in the road environment (for example, change such as flood caused by rapid rain on planned traveling road). In this way, in a situation where it is too late for the driver to recover the wakefulness in response to an alarm due to the sudden return 
Regarding claim 15, Ruvalcaba teaches A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: operating, by a transport, within a boundary (see at least Ruvalcaba [0004] “a computer program product is disclosed comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computer processors to perform an operation for controlling a speed of a vehicle”); determining, by the transport, that the operating of the transport within the boundary is desired to be exceeded (see at least Ruvalcaba [0033] “In some embodiments, the driver 158 may request that the upper speed limit 120 be disabled or overridden.”). 
Ruvalcaba further teaches operating, by the transport, within the exceeded boundary (see at least Ruvalcaba [0033] “The speed limiter module 118 may disable or relax the upper speed limit 120 responsive to the authorization. In some embodiments, the speed limiter module 118 may disable or relax the upper speed limit 120 temporarily, such as for a predetermined amount of time (e.g., 20 minutes), for the duration of the current trip (e.g., until the vehicle 105 is parked or the ignition turned off), and so forth.”).  
Ruvalcaba does not teach but Oba teaches in response to a consensus based on one or more operations of the transport (see at least Oba Figures 3, 12, and [0088] “The driver operation information acquisition unit 13 acquires, for example, the and one or more occupant characteristics of the transport (see at least Oba Figures 1, 5, 7, and [0087] “The driver biological information acquisition unit 12 acquires biological information of the driver as information used to determine the driver's state”). 
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “in response to a consensus based on one or more operations of the transport and one or more occupant characteristics of the transport” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the operation of the transport and driver information to efficiently adjust the time to change operation of a vehicle to prevent accidents caused by a driver’s poor health or awareness (see at least Oba [0002] “In recent years, a large number of accidents have been caused by deterioration in attention and sleepiness of the driver, sleepiness caused by the apnea syndrome, sudden diseases such as heart attack, cerebral infarction, or the like.”, [0009] “An object of the present disclosure is to provide an information processing apparatus, a moving device, a method, and a program that can acquire a state of a driver of an automobile, immediately determine occurrence of an abnormality, and 
Regarding claim 16, Ruvalcaba in view of Oba teaches the non-transitory computer readable medium of claim 15. Ruvalcaba further teaches wherein the boundary comprises one or more of: limiting a maximum speed of the transport (see at least Ruvalcaba (Section [0001]) “The present disclosure relates to techniques for controlling a speed of a vehicle, and more specifically, to dynamically determining an upper speed limit for the vehicle using a plurality of vehicle sensors.”); and limiting a geographic boundary of the transport.
Regarding claim 17, Ruvalcaba in view of Oba teaches the non-transitory computer readable medium of claim 15. Oba teaches wherein the one or more operations of the transport comprises one or more of: excessive braking; a lack of focus related to the driving operation; and excessive speeding (see at least Oba [0148] “The driver's state to be detected includes, for example, a physical condition, a wakefulness degree, a concentration level, a fatigue level, a line-of-sight movement, a driving operation, or the like.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein the one or more operations of the transport comprises one or more of: excessive braking; a lack of focus related to the driving operation; and excessive speeding” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the driver’s concentration level in order to determine when it is safe to modify driving operations (see at least Oba [0077] “In order to ensure driving safety, it is necessary to cause the driver to start manual driving with clear awareness. The moving device or the information processing apparatus that can be mounted on the moving device according to the present disclosure acquires biological information of the driver and operation information of the driver, determines whether or not manual driving can be safely started on the basis of the acquired information, and performs control to start the manual driving on the basis of the determination result”).
Regarding claim 18, Ruvalcaba in view of Oba teaches the non-transitory computer readable medium of claim 15. Oba teaches wherein the one or more occupant characteristics of the transport comprises one or more of: a body position of a driver of the transport (see at least Oba [0210] “a driver's posture and action analysis unit 302 d”); a location of one or more of the driver's hands on a steering wheel (see at least Oba [0341] “driver's state information (monitoring driver information) including steering wheel operation information”); and a head position of the driver (see at least Oba [0087] “head posture and behavior”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the one or more occupant characteristics of the transport comprises one or more of: a body position of a driver of the transport; a location of one or more of the driver's hands on a steering wheel; and a head position of the driver” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s monitoring of the driver’s physical characteristics in order to ensure that the driving operation is not modified at a time when the driver’s head, body, or hand positions indicate that the driver is not ready for the driving operation to safely switch (see at least Oba [0077] “In order to ensure driving safety, it is necessary to cause the driver to start manual driving with clear awareness. The moving device or the information processing apparatus that can be mounted on the moving device according to the present disclosure acquires biological information of the driver and operation information of the driver, determines whether or not manual driving can be safely started on the basis of the acquired information, and performs control to start the manual driving on the basis of the determination result”), [0090] “The data processing unit 11 inputs driver's information acquired by the driver biological information acquisition unit 12 and the driver operation information acquisition unit 13 and environment information acquired by the environment information acquisition unit 14 and calculates a safety index value indicating whether or not a driver in an automobile during the automatic driving can perform safety manual driving or whether or not the driver during the manual driving is performing the safety driving.”).
Regarding claim 19, Ruvalcaba in view of Oba teaches the non-transitory computer readable medium of claim 15. Oba teaches wherein each of the one or more operations of the transport and one or more occupant characteristics of the transport has an associated point value (see at least Oba figures 7, 10-12, and paragraphs [0261] “(1) to (12) that are driver's information (biological information and operation information)”, [0288]-[0291] “Note that the driver's state information acquisition and analysis unit 300 acquires the observation values of (1a) to (12) illustrated in FIGS. 10 to 12 as observation values φ1 to φ25 illustrated in the lower portions of FIGS. 10 to 12. At the time of wakefulness degree determination processing, a wakefulness degree evaluation value is calculated according to, for example, the following arithmetic expression (Expression 1) by using the observation values φ1 to φ25. Wakefulness degree evaluation value=Σφ(i)·ω(i)… The value ω (i) is a weight value corresponding to each observation value φ (i).”), wherein the consensus is achieved in response to a sum of the associated point values is above a threshold (see at least Oba [0235] “the driver's wakefulness state determination processing and the processing for estimating the time needed before the return to the manual driving (delay time) are executed on the basis of the observation value at that time.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein each of the one or more operations of the transport and one or more occupant characteristics of the transport has an associated point value, wherein the consensus is achieved in response to a sum of the associated point values is above a threshold” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s association of observations with a point value and predetermination of a threshold for safe operation in order to quantify a determination that it is safe to modify the operation of a vehicle (see at least Oba [0259]-[0260] “The wakefulness state rank 0 is the lowest wakefulness state and is a level corresponding to deep sleep. The wakefulness state rank 9 is the highest wakefulness state and is a level corresponding to a wakefulness state in which active driving, that is, normal manual driving can be performed.”)
Regarding claim 20, Ruvalcaba in view of Oba teaches the non-transitory computer readable medium of claim 15. Ruvalcaba further teaches wherein the instructions cause the processor to further perform: providing, by the transport, the one or more operations of the transport and one or more occupant characteristics of the transport to a server (see at least Ruvalcaba Figure 1 “driver state 124”, “profile 126”, and [0024] “As shown, the vehicle 105 is communicatively coupled with a server 180”); and receiving from the server, by the transport, the exceeded boundary (see at least Ruvalcaba Figures 3-6, [0024]-[0025] “In some embodiments, the speed limiter module 118 may determine the upper speed limit 120 based on one or more of weather information 181, traffic information 182, and news information 183 acquired via the network 175. In some cases, the information acquired by the speed limiter module 118 may be based on the data acquired by the plurality of sensors 140. For example, the location information 170 may be transmitted over the .
Ruvalcaba does not teach but Oba teaches wherein in response to the transport operates within the exceeded boundary, the instructions cause the processor to further perform: observe a lack of consensus; and operate, by the transport, within the boundary (see at least Oba figure 16 step S202, and [0507]-[0508] “the learning processing unit executes learning processing that acquires and uses teacher data at the normal time that is driver's state information when it is possible to normally start manual driving and teacher data at the abnormal time that is driver's state information when it is not possible to normally start manual driving on the basis of the operation information of the driver at the time of return from automatic driving to manual driving.”).
Ruvalcaba and Oba are considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruvalcaba to use “wherein in response to the transport operates within the exceeded boundary, the instructions cause the processor to further perform: observe a lack of consensus; and operate, by the transport, within the boundary” as disclosed in Oba. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ruvalcaba’s operation of a transport within initial and exceeded boundaries with Oba’s determination that the vehicle operation is not safe to modify, on the basis of observations of the driver, in order to ensure that the vehicle operation is not modified at an unsafe time (see at least .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koller et al (US 20210309238A1) teaches a method of operating a vehicle in an autonomous driving mode with changed operating parameters. Hermann et al (US 10661798 B2) teaches a method for operating a distance and speed regulating function of a vehicle and driver assistance system for carrying out the method. Ike et al. (US 11214267 B2) teaches a driving assistance system with a permission condition calculation for determining whether to perform or not perform a . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached on Monday-Friday from 8:30am to 6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar, can be reached at telephone number (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667